DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 4 and 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. are the first and second portion parallel/perpendicular or are they offset to a degree.
Claims 2-3, 5-12 and 14-17 are rejected as depending on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from itself.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chegani et al. (US 2021/0353164 A1) (hereinafter – Chegani).

Regarding claim 1, Chegani discloses A wearable electronic device comprising (Abstract and entire document):
 a body (para. [0052], “upper module 110”);
a strap coupled to the body and configured to removably couple the body to a wrist of a wearer (Para. [0029], “In one implementation, the wearable device is a watch, band, or strap that can be worn on the wrist of a user such that the upper and lower modules are each in contact with a side of the wrist.”);
a sensing system at least partially within the strap, the sensing system comprising (FIG. 10, “a sensing module 1000”):
a flexible substrate defining:  a first portion extending substantially parallel to a length of the strap (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”); and
a second portion separated from the first portion and extending substantially parallel to the first portion and to the length of the strap (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”);
a first interface pressure sensor disposed on the first portion and defining a first sensing surface configured to interface with a first skin surface above a radial artery of the wearer (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”);
 a second interface pressure sensor disposed on the second portion and defining a second sensing surface, separate from the first sensing surface, the second sending surface configured to interface with a second skin surface above the radial artery of the wearer (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”); and
a processor operably coupled to the first interface pressure sensor and the second interface pressure sensor and configured to: receive input from the first interface pressure sensor (Para. [0123], “The sensing module 1101 (i.e., the skin movement sensor) can be used for sensing the mechanical movement of the radial artery. More accurately, the sensing module 1101 can be used for sensing the skin movement (e.g., to receive skin movement information) above the radial artery.” See also para. [0098]);
receive input from the second interface pressure sensor (Para. [0123], “The sensing module 1101 (i.e., the skin movement sensor) can be used for sensing the mechanical movement of the radial artery. More accurately, the sensing module 1101 can be used for sensing the skin movement (e.g., to receive skin movement information) above the radial artery.” See also para. [0098]); and
provide output corresponding to a velocity of a pressure wave received at the first sensing surface and the second sensing surface by the first interface pressure sensor and the second interface pressure sensor, respectively (Para. [0135], ‘Such blood flow information can be used to infer or derive the PWV. For example, the pressure pathway along the sensing module can be mapped using pressure information from the multiple pressure sensors. The blood flow velocity can then be estimated from the pressure pathway. Pressure pathway refers to the progressing of pressure (e.g., at the epicenter) along the sensing module.”).
Regarding claim 2, Chegani discloses The wearable electronic device of claim 1, wherein the processor is disposed within the strap (Para. [0123], “The sensing module 1101 (i.e., the skin movement sensor) can be used for sensing the mechanical movement of the radial artery. More accurately, the sensing module 1101 can be used for sensing the skin movement (e.g., to receive skin movement information) above the radial artery.” See also para. [0098]).
Regarding claim 3, Chegani discloses The wearable electronic device of claim 1, wherein the processor is disposed within the body of the wearable electronic device (Para. [0123], “The sensing module 1101 (i.e., the skin movement sensor) can be used for sensing the mechanical movement of the radial artery. More accurately, the sensing module 1101 can be used for sensing the skin movement (e.g., to receive skin movement information) above the radial artery.” See also para. [0098]).
Regarding claim 4, Chegani discloses The wearable electronic device of claim 1, wherein the second interface pressure sensor is at least partially aligned with the first interface pressure sensor along a direction substantially parallel to the radial artery (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”).
Regarding claim 5, Chegani discloses The wearable electronic device of claim 1, wherein the first interface pressure sensor comprises: an outer shear wall defining an outer volume (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”);
 a set of interface pressure sensor modules within the outer volume and each comprising (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”):
a respective inner shear wall defining a respective inner volume (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”);
a respective pressure sensor within the respective inner volume (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”);
a respective application specific integrated circuit communicably coupled to the respective pressure sensor (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”); and
a module infill encapsulating the respective pressure sensor within the inner volume (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”); and
a sensor infill encapsulating the set of interface pressure sensor modules within the outer volume (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 6, Chegani discloses The wearable electronic device of claim 5, wherein at least one interface pressure sensor module of the set of interface pressure sensor modules defines a module sensing surface that extends proud of an outer surface of the sensor infill (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 7, Chegani discloses The wearable electronic device of claim 5, wherein at least one interface pressure sensor module of the set of interface pressure sensor modules defines a module sensing surface that is flush with an outer surface of the sensor infill (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 8, Chegani discloses The wearable electronic device of claim 5, wherein the sensor infill defines the first sensing surface (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 9, Chegani discloses The wearable electronic device of claim 5, wherein the set of interface pressure sensor modules are arranged in a pattern within the outer volume (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”).
Regarding claim 10, Chegani discloses The wearable electronic device of claim 9, wherein the pattern is a rhombic pattern (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”).
Regarding claim 11, Chegani discloses The wearable electronic device of claim 1, wherein the processor is configured to output a pulse transit time of the wearer based on the velocity (Para. [0140], “Using the Moens-Korteweg equation, a relationship between the PWV and the blood pressure can be derived as P.sub.s=b.sub.1/PWT.sup.2+b.sub.2, wherein P.sub.s is the systolic blood pressure, PWT is the pulse wave transit time, b.sub.1 and b.sub.2 are coefficients derived using measured values of blood pressure of a user and measured values of PWT. PWT can be derived as PWT=distance/PWV. That is, the pulse wave transit time (PWT) is, for example, the distance from the heart to the wrist size divided by the pulse wave velocity.”).
Regarding claim 12, Chegani discloses The wearable electronic device of claim 11, wherein the processor is configured to output a blood pressure measurement based on the pulse transit time (Para. [0143], “As mentioned above, pressure measurements from the pressure sensors of the lower module can be continuously or episodically received. The pressure measurements can be used to determine the blood pressure.”).
Regarding claim 13, Chegani discloses A wearable electronic device comprising (Abstract and entire document):
a strap configured to removably couple the wearable electronic device to a wrist of a wearer (Para. [0029], “In one implementation, the wearable device is a watch, band, or strap that can be worn on the wrist of a user such that the upper and lower modules are each in contact with a side of the wrist.”);
a pressure wave sensing system at least partially within the strap, the pressure wave sensing system comprising (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”):
a first linear array of pressure sensors, the first linear array extending substantially perpendicular to a radial artery of the wearer (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”);
a second linear array of pressure sensors, the second linear array: separated from the first linear array by a fixed distance (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”);
disposed substantially parallel to the first linear array of pressure sensors (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”); and
extending substantially perpendicular to the radial artery of the wearer (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”); and
a processor coupled to the first and second linear arrays of pressure sensors and configured to receive input from the first and second arrays of pressure sensors and provide output corresponding to a pulse transit time through the radial artery of the wearer (Para. [0140], “Using the Moens-Korteweg equation, a relationship between the PWV and the blood pressure can be derived as P.sub.s=b.sub.1/PWT.sup.2+b.sub.2, wherein P.sub.s is the systolic blood pressure, PWT is the pulse wave transit time, b.sub.1 and b.sub.2 are coefficients derived using measured values of blood pressure of a user and measured values of PWT. PWT can be derived as PWT=distance/PWV. That is, the pulse wave transit time (PWT) is, for example, the distance from the heart to the wrist size divided by the pulse wave velocity.”).
Regarding claim 14, Chegani discloses The wearable electronic device of claim 14, wherein the processor is configured to correlate the pulse transit time to a blood pressure of the wearer and to provide a digital representation of the blood pressure as output (Para. [0143], “As mentioned above, pressure measurements from the pressure sensors of the lower module can be continuously or episodically received. The pressure measurements can be used to determine the blood pressure.”).
Regarding claim 15, Chegani discloses The wearable electronic device of claim 13, wherein the first linear array of pressure sensors is offset relative to the second linear array of pressure sensors (FIG. 10, para. [0120], “The sensing module 1000 can include 1 or more pressure sensors. In the case that two pressure sensors are used, they are arranged toward the edges of the sensing module 1000 so as to maximize the distance between them. The two pressure sensors are arranged in the longitudinal direction along the direction of blood flow in the radial artery. In another implementation, three pressure sensors can be used. In yet another implementation, four pressure sensors are used.”).
Regarding claim 16, Chegani discloses The wearable electronic device of claim 13, wherein each of the first linear array of pressure sensors and the second linear array of pressure sensors comprise a set of individual interface pressure sensor modules (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 17, Chegani discloses The wearable electronic device of claim 16, wherein each individual interface pressure sensor module comprises a fluid pressure sensor encapsulated in a shear wall (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”).
Regarding claim 18, Chegani discloses An electronic device comprising (Abstract and entire document):
 a first fluid pressure sensor encapsulated in a first shear wall and defining a first sensing surface configured to interface with a first skin surface above an artery of a user of the electronic device (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”);
a second fluid pressure sensor encapsulated in a second shear wall and second sensing surface configured to interface with a second skin surface above the artery of the user (Para. [0120], “The pressure sensor 1002 can be under (e.g., overlaid by) an interface 1008. The interface 1008 can be a plastic interface, a rubber interface, a silicone interface, a sponge interface, any other interface type, of a combination thereof. It is noted that the pressure sensor 1002 can be compared to a scale component. However, it is noted that such a scale can be in an upside-down configuration. That is, the bottom of the scale can be the part of the scale that touches the skin that is exerting the pressure (e.g., the weight) to be measured.”); and
a processor configured to receive as input output from the first fluid pressure sensor and the second fluid pressure sensor and to provide as output a pulse transit time of the user based, at least in part, on a fixed distance separating the first fluid pressure sensor and the second fluid pressure sensor (Para. [0140], “Using the Moens-Korteweg equation, a relationship between the PWV and the blood pressure can be derived as P.sub.s=b.sub.1/PWT.sup.2+b.sub.2, wherein P.sub.s is the systolic blood pressure, PWT is the pulse wave transit time, b.sub.1 and b.sub.2 are coefficients derived using measured values of blood pressure of a user and measured values of PWT. PWT can be derived as PWT=distance/PWV. That is, the pulse wave transit time (PWT) is, for example, the distance from the heart to the wrist size divided by the pulse wave velocity.”).
Regarding claim 19, Chegani discloses The electronic device of claim 18, wherein the first fluid pressure sensor comprises a microelectromechanical barometric pressure sensor (Para. [0122], “is noted that the pressure sensor 1002 is not limited to one specific type of the pressure sensor. Any suitable pressure sensor or force sensor can be used. For example, the pressure sensor can be a pressure transducer, a piezoelectric electric pressure sensor, a capacitive pressure sensor, an optical pressure sensor, a resistive pressure sensor, a barometric pressure sensor, other pressure sensors, or a combination thereof.”).
Regarding claim 20, Chegani discloses The electronic device of claim 18, wherein the artery is a radial artery (Para. [0112], “The aperture 908 is intended for comfortable wearing by the user while ensuring, with high probability, that the lower module 902 is optimally placed over the user's radial artery for optimal sensing and measuring of the user's physiological information. As described with respect to FIGS. 4A-4B, the optimal placement is approximately at location 1 shown as item 410.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791